Ethridge, J.,
delivered the opinion of the court.
This is a motion to retax the item of costs for the stenographer’s charge for, making a transcript of the record. The motion charges the sum certified by the clerk ninety-six dollars and forty cents, is incorrect, and an overcharge; that the transcript referred to contains two hundred and forty-one pages; that a proper charge is ten cents per one hundred words; that they are informed by the clerk that he (the clerk) considers it proper in taxing costs not to *48take the same by actual count or by making an approximation of the actual number of words used, but in counting where the lines are not full to consider the lines as if they were full, although the lines may be numerous on the page which contain only one or two words. The movants failed to certify what the actual number of words is, or to file any affidavit in support of the motion showing wherein and to what extent the charge is excessive.
The clerk’s certificate to the record carries with it prima-fací e proof of the correctness of the charges and costs therein certified to, and it devolves upon the party challenging the correctness of the items of costs-to overcome this presumption by affidavit or certificate, pointing out specifically wherein and to what extent the costs bill is incorrect. The proper rule for calculating the cost in such case is ten cents per hundred words, and the party interested in making the motion to retax should be able to shoAv the actual number of words properly chargeable. In the absence of such affidavit or certificate the court will not undertake to go through the record and count the words to see whether the clerks is correct or in error.
For the failure to file affidavits or certificates showing the correct count, the motion will be overruled.

Motion overruled.